—In this proceeding, brought pursuant to CPLR article 78 and transferred to this Court by order of the Supreme Court, New York County (Herman Cahn, J.), entered December 11, 1998, to review a determination of respondent State Liquor Authority, dated October 6, 1998, which canceled petitioner’s liquor license, effective October 28, 1998, and imposed a $1,000 bond claim and a $2,000 civil penalty, the petition granted only to the extent of annulling and vacating the penalty of license revocation and remitting the matter to respondent for the prompt imposition of an appropriate lesser penalty. In all other respects, the petition is denied and the proceeding dismissed, without costs.
While there is substantial evidence in the record to support respondent’s findings that petitioner attempted to impede a lawful investigation by respondent’s representatives in violation of Alcoholic Beverage Control Law § 106 (15) and kept contaminated alcoholic beverages on its premises in violation of Alcoholic Beverage Control Law § 106 (2), such violations do not justify the severity of the penalty imposed given petitioner’s virtually unblemished record prior and subsequent to the isolated 1992 incident (cf., Matter of M.P.N. Inc. v New York State Liq. Auth., 206 AD2d 430).
Reargument granted, and upon reargument, the unpublished decision and order of this Court entered September 28, 1999 (Appeal No. 1809) recalled and vacated and new decision and order substituted therefor. Concur — Sullivan, J. P., Nardelli, Wallach, Andrias and Friedman, JJ.